OPINION OF THE COURT
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, for so much of the opinion by Justice Sondra Miller at the Appellate Division (159 AD2d 52) as concluded that the issue of punitive damages was properly submitted to the jury. We further note that the argument with respect to the alleged excessiveness of the jury’s verdict does not present a law question in this case and is thus beyond the province of this Court’s review.
Concur: Chief Judge Wachtler and Judges Simons, Kaye, Alexander, Titone, Hancock, Jr., and Bellacosa.